Citation Nr: 1107164	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  05-35 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips, 
claimed as secondary to the service-connected left foot and right 
knee disabilities.

2.  Entitlement to service connection for arthritis of the left 
knee, claimed as secondary to the service-connected left foot and 
right knee disabilities.

3.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, claimed as secondary to the 
service-connected left foot and right knee disabilities.

4.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for irritable 
bowel syndrome (IBS), to include entitlement to a separate 
compensable rating from October 28, 2003, to July 25, 2008.



REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 
1972, from March 1975 to March 1978, and from May 1981 to May 
1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2004 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia 
that recharacterized the Veteran's IBS disability, previously 
rated as 10 percent disabling, as "anxiety disorder with gastro-
intestinal manifestation of IBS" and assigned a 30 percent 
initial rating for the combined disability effective from October 
25, 2008.

Also on appeal is a January 2005 rating decision by the Atlanta 
RO that denied service connection for arthritis of the knees and 
hips and denied service connection for PVD, all claimed as 
secondary to the service-connected left foot and right knee 
disabilities.

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in November 2008.  A transcript of the proceeding 
is associated with the claims files.

In May 2009 jurisdiction over the caw was transferred to the RO 
in Winston-Salem, North Carolina.

In January 2010 the Winston-Salem RO issued a rating decision 
that recharacterized the Veteran's service-connected psychiatric 
disability as PTSD but continued the 30 percent disability 
rating.  In May 2010 the Winston-Salem RO issued a rating 
decision that restored the previous 10 percent separate rating 
for IBS, effective from July 25, 2008. 


REMAND

The Board has determined that further development action is 
required before the Board decides this appeal.  

In his claim for a TDIU, filed in May 2009, the Veteran asserted 
he has been granted Social Security Administration (SSA) 
disability benefits, and a VA history and physical (H&P) note 
dated in May 2009 shows the Veteran reported having been granted 
SSA disability benefits for PTSD since February 2007.  Where 
there is actual notice to VA that the appellant is receiving 
disability benefits from SSA, VA has the duty to acquire a copy 
of the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).

Also, in regard to his claims for service connection (for left 
knee disorder, bilateral hip disorder and peripheral vascular 
disease), the Veteran has submitted a prima facie case for 
secondary service connection but he has not been afforded a VA 
examination to determine whether he has such disorders as 
secondary to the service-connected right knee and/or left foot 
disability, as he asserts.

The Board notes at this point that during the pendency of this 
claim 38 C.F.R. § 3.310 was amended, effective October 10, 2006, 
but the amendments to this section are not liberalizing.  
Therefore, the originating agency should apply the former version 
of the regulation.

The Veteran's most recent VA psychiatric examination was 
performed in August 2009, and his most recent IBS examination was 
performed in April 2010.  The Veteran should be afforded new 
examinations for both service-connected disabilities in order to 
document current symptoms before the case is returned to the 
Board.  

Finally, the Board notes the Veteran has not been provided 
required notice with respect to the disability-rating or 
effective-date elements of the claims on appeal; see 
Dingess/Hartman v. Nicholson,  19 Vet App 473 (2006).  To avoid 
prejudice to the Veteran, he should be provided appropriate 
notice before the claims for service connection are 
readjudicated.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should advise the Veteran and 
his representative of the elements required 
to establish entitlement to service 
connection, including the respective duties 
of VA and the claimant in obtaining such 
evidence.  Dingess, supra.  He should be 
afforded appropriate opportunity to 
respond.

2.  The RO should also obtain a copy of the 
Veteran's SSA disability determination and 
the records upon which the determination 
was based.

3.  Then, the Veteran should be afforded an 
examination by an examiner or examiners 
with appropriate expertise to determine the 
etiology of the Veteran's PVD and any 
current disorders of the left knee and 
hips.

The claims folders must be made available 
to and reviewed by the examiner(s), and any 
indicated studies should be performed.  

Based on review of the files and 
examination of the Veteran, the examiner(s) 
should state a medical opinion as to 
whether it is at least as likely as not 
(i.e., at least 50 percent probable) that 
the Veteran's PVD of the left and right 
lower extremities was caused or permanently 
worsened by the service-connected left foot 
and/ or right knee disability.

The examiner should also state an opinion 
as to whether the Veteran has a current 
disorder of the left knee or hips that is 
at least as likely as not caused or 
permanently worsened by the service-
connected left foot and/or right knee 
disability.

The rationale for each opinion expressed 
must be	 provided.
 
4.  The Veteran should also be afforded VA 
examinations for the service-connected PTSD 
and IBS, performed by examiners with 
appropriate expertise to determine the 
current severity of those disabilities.  
The claims folders must be made available 
to and reviewed by the examiners.  

All indicated studies should be performed, 
and the examination reports should provide 
medical findings in terms conforming to the 
applicable rating criteria.
 
5.  The RO should also undertake any other 
development it determines to be warranted.

6.  Then, the RO should readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the RO should furnish to the 
Veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


